        Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 1 of 13 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 877-206-4741
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                      UNITED STATES DISTRICT COURT
10
                     CENTRAL DISTRICT OF CALIFORNIA
11
     JONATHAN LOYHAYEM,                       ) Case No.
12
     individually and on behalf of all others )
13   similarly situated,                      ) CLASS ACTION
14                                            )
     Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
15                                            ) OF:
16          vs.                               )
                                              )    1. NEGLIGENT VIOLATIONS
17                                                       OF THE TELEPHONE
     LIBERTY CAPITAL GROUP, INC.; )                      CONSUMER PROTECTION
18   and DOES 1 through 10, inclusive,        )          ACT [47 U.S.C. §227(b)]
                                              )    2.    WILLFUL VIOLATIONS
19                                                       OF THE TELEPHONE
     Defendant.                               )          CONSUMER PROTECTION
20                                            )          ACT [47 U.S.C. §227(b)]
21                                            )    3.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
22
                                              )          ACT [47 U.S.C. §227(c)]
23                                            )    4.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
24
                                              )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(c)]
25                                            )
26                                            ) DEMAND FOR JURY TRIAL
                                              )
27                                            )
28                                            )


                             CLASS ACTION COMPLAINT
                                         -1-
         Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 2 of 13 Page ID #:2




 1         Plaintiff JONATHAN LOYHAYEM (“Plaintiff”), individually and on
 2   behalf of all others similarly situated, alleges the following upon information and
 3   belief based upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of Defendant LIBERTY CAPITAL
 8   GROUP, INC. (“Defendant”), in negligently, knowingly, and/or willfully
 9   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
10   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
11   regulations, specifically the National Do-Not-Call provisions, thereby invading
12   Plaintiff’s privacy.
13                              JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a California resident, seeks relief on behalf of a Class, which will result in at least
16   one class member belonging to a different state than that of Defendant, a Michigan
17   corporation. Plaintiff also seeks up to $1,500.00 in damages for each call in
18   violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22         3.     Venue is proper in the United States District Court for the Central
23   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
24   business within the State of California and Plaintiff resides within the County of
25   Los Angeles.
26                                        PARTIES
27         4.     Plaintiff, JONATHAN LOYHAYEM (“Plaintiff”), is a “person” as
28   defined by 47 U.S.C. § 153 (39).


                                 CLASS ACTION COMPLAINT
                                               -2-
         Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 3 of 13 Page ID #:3




 1         5.     Defendant, LIBERTY CAPITAL GROUP, INC. (“Defendant”), is a
 2   business loan provider, and is a “person” as defined by 47 U.S.C. § 153 (39).
 3         6.     The above named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANT 1 through 10, inclusive, are
 6   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 9   Complaint to reflect the true names and capacities of the DOE Defendants when
10   such identities become known.
11         7.     Plaintiff is informed and believes that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendant and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendant.
15   Plaintiff is informed and believes that each of the acts and/or omissions complained
16   of herein was made known to, and ratified by, each of the other Defendant.
17                              FACTUAL ALLEGATIONS
18         8.     Beginning in or around September 2018, Defendant contacted
19   Plaintiff on Plaintiff’s cellular telephone number ending in -0653 in an attempt to
20   solicit Plaintiff to purchase Defendant’s services.
21         9.     Defendant contacted or attempted to contact Plaintiff from telephone
22   number (888) 702-6008, a number verified to belong to Defendant.
23         10.    Defendant used an “automatic telephone dialing system” as defined
24   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
25         11.    Furthermore, at one or more instance during these calls, Defendant
26   utilized an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
27   227(b)(1)(A).
28         12.    Defendant’s calls constituted calls that were not for emergency


                                  CLASS ACTION COMPLAINT
                                                -3-
         Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 4 of 13 Page ID #:4




 1   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 2         13.    Defendant’s calls were placed to telephone number assigned to a
 3   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 4   pursuant to 47 U.S.C. § 227(b)(1).
 5         14.    Plaintiff is not a customer of Defendant’s services and has never
 6   provided any personal information, including his telephone number, to Defendant
 7   for any purpose whatsoever.
 8         15.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 9   express consent” to receive calls using an automatic telephone dialing system or an
10   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
11   227(b)(1)(A).
12         16.    Furthermore, Plaintiff’s cellular telephone number ending in -0653
13   has been on the National Do-Not-Call Registry well over thirty (30) days prior to
14   Defendant’s initial calls.
15         17.    Defendant placed multiple calls soliciting its business to Plaintiff on
16   his cellular telephone beginning in or around September 2018.
17         18.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
18   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
19         19.    Plaintiff received numerous solicitation calls from Defendant within a
20   12-month period.
21         20.    Despite this, Defendant continued to call Plaintiff in an attempt to
22   solicit its services and in violation of the National Do-Not-Call provisions of the
23   TCPA.
24         21.    Upon information and belief, based on Plaintiff’s experiences of being
25   called by Defendant, and at all relevant times, Defendant failed to establish and
26   implement reasonable practices and procedures to effectively prevent telephone
27   solicitations in violation of the regulations prescribed under 47 U.S.C. § 227(c)(5).
28



                                  CLASS ACTION COMPLAINT
                                              -4-
         Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 5 of 13 Page ID #:5




 1                               CLASS ALLEGATIONS
 2         22.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member of two proposed classes (hereafter, jointly, “The
 4   Classes”). The class concerning the ATDS claim for no prior express consent
 5   (hereafter “The ATDS Class”) is defined as follows:
 6
                  All persons within the United States who received any
 7                solicitation/telemarketing   telephone   calls    from
 8                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 9
                  system or an artificial or prerecorded voice and such
10                person had not previously consented to receiving such
11
                  calls within the four years prior to the filing of this
                  Complaint
12
13         23.    The class concerning the National Do-Not-Call violation (hereafter
14   “The DNC Class”) is defined as follows:
15
                  All persons within the United States registered on the
16
                  National Do-Not-Call Registry for at least 30 days, who
17                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
18
                  more than one call made by or on behalf of Defendant
19                that promoted Defendant’s products or services, within
20                any twelve-month period, within four years prior to the
                  filing of the complaint.
21
22         24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
23   of all persons within the United States who received any solicitation telephone calls
24   from Defendant to said person’s cellular telephone made through the use of any
25   automatic telephone dialing system or an artificial or prerecorded voice and such
26   person had not previously not provided their cellular telephone number to
27   Defendant within the four years prior to the filing of this Complaint.
28         25.    Plaintiff represents, and is a member of, The DNC Class, consisting


                                CLASS ACTION COMPLAINT
                                              -5-
         Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 6 of 13 Page ID #:6




 1   of all persons within the United States registered on the National Do-Not-Call
 2   Registry for at least 30 days, who had not granted Defendant prior express consent
 3   nor had a prior established business relationship, who received more than one call
 4   made by or on behalf of Defendant that promoted Defendant’s products or services,
 5   within any twelve-month period, within four years prior to the filing of the
 6   complaint.
 7         26.     Defendant, their employees and agents are excluded from The
 8   Classes. Plaintiff does not know the number of members in The Classes, but
 9   believes the Classes members number in the thousands, if not more. Thus, this
10   matter should be certified as a Class Action to assist in the expeditious litigation of
11   the matter.
12         27.     The Classes are so numerous that the individual joinder of all of its
13   members is impractical. While the exact number and identities of The Classes
14   members are unknown to Plaintiff at this time and can only be ascertained through
15   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
16   The Classes includes thousands of members. Plaintiff alleges that The Classes
17   members may be ascertained by the records maintained by Defendant.
18         28.     Plaintiff and members of The ATDS Class were harmed by the acts of
19   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
20   and ATDS Class members via their cellular telephones thereby causing Plaintiff
21   and ATDS Class members to incur certain charges or reduced telephone time for
22   which Plaintiff and ATDS Class members had previously paid by having to retrieve
23   or administer messages left by Defendant during those illegal calls, and invading
24   the privacy of said Plaintiff and ATDS Class members.
25         29.     Common questions of fact and law exist as to all members of The
26   ATDS Class which predominate over any questions affecting only individual
27   members of The ATDS Class. These common legal and factual questions, which
28   do not vary between ATDS Class members, and which may be determined without


                                 CLASS ACTION COMPLAINT
                                               -6-
         Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 7 of 13 Page ID #:7




 1   reference to the individual circumstances of any ATDS Class members, include,
 2   but are not limited to, the following:
 3                a.     Whether, within the four years prior to the filing of this
 4                       Complaint, Defendant made any telemarketing/solicitation call
 5                       (other than a call made for emergency purposes or made with
 6                       the prior express consent of the called party) to a ATDS Class
 7                       member using any automatic telephone dialing system or any
 8                       artificial or prerecorded voice to any telephone number
 9                       assigned to a cellular telephone service;
10                b.     Whether Plaintiff and the ATDS Class members were damaged
11                       thereby, and the extent of damages for such violation; and
12                c.     Whether Defendant and their agents should be enjoined from
13                       engaging in such conduct in the future.
14         30.    As a person that received numerous telemarketing/solicitation calls
15   from Defendant using an automatic telephone dialing system or an artificial or
16   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
17   claims that are typical of The ATDS Class.
18         31.    Plaintiff and members of The DNC Class were harmed by the acts of
19   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
20   and DNC Class members via their telephones for solicitation purposes, thereby
21   invading the privacy of said Plaintiff and the DNC Class members whose telephone
22   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
23   members were damaged thereby.
24         32.    Common questions of fact and law exist as to all members of The
25   DNC Class which predominate over any questions affecting only individual
26   members of The DNC Class. These common legal and factual questions, which do
27   not vary between DNC Class members, and which may be determined without
28   reference to the individual circumstances of any DNC Class members, include, but


                                 CLASS ACTION COMPLAINT
                                              -7-
         Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 8 of 13 Page ID #:8




 1   are not limited to, the following:
 2                a.     Whether, within the four years prior to the filing of this
 3                       Complaint, Defendant or its agents placed more than one
 4                       solicitation call to the members of the DNC Class whose
 5                       telephone numbers were on the National Do-Not-Call Registry
 6                       and who had not granted prior express consent to Defendant and
 7                       did not have an established business relationship with
 8                       Defendant;
 9                b.     Whether Defendant obtained prior express written consent to
10                       place solicitation calls to Plaintiff or the DNC Class members’
11                       telephones;
12                c.     Whether Plaintiff and the DNC Class member were damaged
13                       thereby, and the extent of damages for such violation; and
14                d.     Whether Defendant and their agents should be enjoined from
15                       engaging in such conduct in the future.
16         33.    As a person that received numerous solicitation calls from Defendant
17   within a 12-month period, who had not granted Defendant prior express consent
18   and did not have an established business relationship with Defendant, Plaintiff is
19   asserting claims that are typical of the DNC Class.
20         34.    Plaintiff will fairly and adequately protect the interests of the members
21   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
22   class actions.
23         35.    A class action is superior to other available methods of fair and
24   efficient adjudication of this controversy, since individual litigation of the claims
25   of all Classes members is impracticable. Even if every Classes member could
26   afford individual litigation, the court system could not. It would be unduly
27   burdensome to the courts in which individual litigation of numerous issues would
28   proceed. Individualized litigation would also present the potential for varying,


                                 CLASS ACTION COMPLAINT
                                              -8-
         Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 9 of 13 Page ID #:9




 1   inconsistent, or contradictory judgments and would magnify the delay and expense
 2   to all parties and to the court system resulting from multiple trials of the same
 3   complex factual issues. By contrast, the conduct of this action as a class action
 4   presents fewer management difficulties, conserves the resources of the parties and
 5   of the court system, and protects the rights of each Classes member.
 6         36.    The prosecution of separate actions by individual Classes members
 7   would create a risk of adjudications with respect to them that would, as a practical
 8   matter, be dispositive of the interests of the other Classes members not parties to
 9   such adjudications or that would substantially impair or impede the ability of such
10   non-party Class members to protect their interests.
11         37.    Defendant have acted or refused to act in respects generally applicable
12   to The Classes, thereby making appropriate final and injunctive relief with regard
13   to the members of the Classes as a whole.
14                             FIRST CAUSE OF ACTION
15          Negligent Violations of the Telephone Consumer Protection Act
16                                   47 U.S.C. §227(b).
17                             On Behalf of the ATDS Class
18         38.    Plaintiff repeats and incorporates by reference into this cause of action
19   the allegations set forth above at Paragraphs 1-37.
20         39.    The foregoing acts and omissions of Defendant constitute numerous
21   and multiple negligent violations of the TCPA, including but not limited to each
22   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
23   47 U.S.C. § 227 (b)(1)(A).
24         40.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
25   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
26   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
27         41.    Plaintiff and the ATDS Class members are also entitled to and seek
28   injunctive relief prohibiting such conduct in the future.


                                  CLASS ACTION COMPLAINT
                                              -9-
        Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 10 of 13 Page ID #:10




 1                             SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5                             On Behalf of the ATDS Class
 6         42.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-41.
 8         43.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         44.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         45.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                             THIRD CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. §227(c)
21                              On Behalf of the DNC Class
22         46.    Plaintiff repeats and incorporates by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-45.
24         47.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
27   47 U.S.C. § 227 (c)(5).
28         48.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),


                                 CLASS ACTION COMPLAINT
                                              - 10 -
        Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 11 of 13 Page ID #:11




 1   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 2   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 3         49.      Plaintiff and the DNC Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5                             FOURTH CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                             Act
 8                                   47 U.S.C. §227 et seq.
 9                               On Behalf of the DNC Class
10         50.      Plaintiff repeats and incorporates by reference into this cause of action
11   the allegations set forth above at Paragraphs 1-49.
12         51.      The foregoing acts and omissions of Defendant constitute numerous
13   and multiple knowing and/or willful violations of the TCPA, including but not
14   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
15   in particular 47 U.S.C. § 227 (c)(5).
16         52.      As a result of Defendant’s knowing and/or willful violations of 47
17   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
18   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19   § 227(c)(5).
20         53.      Plaintiff and the DNC Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                                 PRAYER FOR RELIEF
23   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
24                              FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                     47 U.S.C. §227(b)
27               • As a result of Defendant’s negligent violations of 47 U.S.C.
28                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and


                                  CLASS ACTION COMPLAINT
                                               - 11 -
      Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 12 of 13 Page ID #:12




 1             request $500 in statutory damages, for each and every violation,
 2             pursuant to 47 U.S.C. 227(b)(3)(B).
 3           • Any and all other relief that the Court deems just and proper.
 4                       SECOND CAUSE OF ACTION
 5   Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                       Act
 7                               47 U.S.C. §227(b)
 8           • As a result of Defendant’s willful and/or knowing violations of 47
 9             U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
10             entitled to and request treble damages, as provided by statute, up to
11             $1,500, for each and every violation, pursuant to 47 U.S.C.
12             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
13           • Any and all other relief that the Court deems just and proper.
14                        THIRD CAUSE OF ACTION
15       Negligent Violations of the Telephone Consumer Protection Act
16                               47 U.S.C. §227(c)
17           • As a result of Defendant’s negligent violations of 47 U.S.C.
18             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
19             request $500 in statutory damages, for each and every violation,
20             pursuant to 47 U.S.C. 227(c)(5).
21           • Any and all other relief that the Court deems just and proper.
22                       FOURTH CAUSE OF ACTION
23   Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                       Act
25                               47 U.S.C. §227(c)
26           • As a result of Defendant’s willful and/or knowing violations of 47
27             U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
28             to and request treble damages, as provided by statute, up to $1,500,


                             CLASS ACTION COMPLAINT
                                         - 12 -
        Case 2:20-cv-00559 Document 1 Filed 01/21/20 Page 13 of 13 Page ID #:13




 1                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 2               • Any and all other relief that the Court deems just and proper.
 3                                    JURY DEMAND
 4         54.    Pursuant to the Seventh Amendment to the Constitution of the United
 5   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 6
           Respectfully Submitted this 20th Day of January, 2020.
 7
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
 9                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
10
                                           Law Offices of Todd M. Friedman
11                                         Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
